Action to recover damages for negligence which caused injuries to the infant plaintiff in a vacant lot claimed to be owned by the defendant. Order granting plaintiff’s motion for an examination of the defendant before trial affirmed, with $10 costs and disbursements, the examination to proceed on five days’ notice. The defendant has raised an issue as to whether or not it owns the vacant lot where the accident occurred. As a dispute exists as to the effect of the public records relating to ownership, the plaintiff is entitled to an examination of the defendant on that issue. If the fact be that the city does not own or claim to own the land, it can readily produce a competent witness who can state as a consequence of his examination of the city records, independent of the public records, whether the city owns or claims to own the property involved. If such a witness says it does not, there will be no need for a further examination under the order. (Breeze v. City of New York, 249 App. Div. 856, affd. 275 N. Y. 528.) Similarly, if the testimony on ownership is inconclusive, the city can produce a witness who can state, if it be the fact, that it has no record and no knowledge of the facts involved in the accident. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.